DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the newly provided limitations to claims 1-4, 6-14, 16-20 and 26-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant additionally argues that one skilled in the art would not recognize it as obvious to have barbers remove loose hairs with the claimed method. However, Applicant is noted that such statement of obviousness is not made in a vacuum. Indeed, Mangold et al. demonstrates the use of microfiber swabs to be used to remove matter from a user, where Morales teaches that swabs are known to remove debris from areas internal and external to the ear canal. Thus one skilled in the art considering these teachings would recognize that using a microfiber swab on/within the ear to remove matter from the ear would be capable of trapping a variety of particles on or in the ear. Therefore, Applicants argument that the art does not expressly teach that a barber uses the device to remove hair from a user’s ear is unpersuasive as such arguments are not persuasive as to why one recognizing trapping material with microfiber swabs, as well as using such a swab on the ear would not include use by a barber, where the material removed is loose hair.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, 16-20 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1-4, 6-10, 26-28, further clarification is required for the amended language now recited in claim 1.  It is not clear if the amended language “such that the piece of microfiber cloth is shaped to a certain shape based on a shape of the shaped structure” (see Claim 1 at Line 14) is part of a manufacturing process or defines a step performed by the barber or hairstylist as per the preamble. If such limitation is intended to be recited as a step performed by a barber/stylist, the amended language should be stated as part of the step of “applying …to the person’s ears” (see Claim 1 at Lines 4-5), or a step prior to the recited “applying” step.   
Regarding claims 11-14, 16-20 and 29-32, such claims are directed to a kit.  Here, it is unclear if the recited “such that the piece of microfiber cloth is shaped to a certain shape based on a shape of the shaped structure” (see Claim 11 at Line 16 and Claim 19) is part of a manufacturing process or defines a portion of the instructions of the kit. As such claims are kit claims, the functional limitations should be written as functional language.  However, these claims state “is shaped” which involves an active step of making or using and is not defining a functional relationship of the structure of the kit’s elements. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold et al. (US Pub # 2005/0267395) in view of McDonnell (US Pub # 2006/0200933), Webb et al. (US Pat # 6,629,329) and Morales (US Pub # 2007/0299457).
In regards to claims 1-2, 4, 6 and 9-10, Mangold et al. teaches a method for using a swab to remove material (Paragraph 0001); the swab containing a handle (22) and opposing swab heads (24) containing microfiber (Paragraphs 0011-0012, where the swab is wider than the handle from which it is attached) secured to opposing sides of the handle; where the microfibers comprise a structure defining a plurality of fiber spaces to hold debris within the spaces (Paragraphs 0011-0012) which are formed during the manufacturing and comprise polyester (Paragraph 0014).
Mangold et al. does not expressly teach the method includes a barber or hair stylist cutting a person’s hair, resulting in loose hair trimmings falling into the person’s ears, where the swab is used to remove loose hair trimmings resulting from cutting the person’s hair; where the swab is a positively-charged microfiber; a first microfiber head comprising a solvent-free, positively-charged electrostatic microfiber cloth that is split during a manufacturing process to produce electrostatically charged multi-
However, McDonnell teaches a microfiber material used for removing debris, where the microfiber is split during a manufacturing process (Paragraph 0020) to provide a positive charge to attract and trap debris within the microfibers (Paragraph 0021 where such teaches that such provides for use without solvents). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microfiber of Mangold et al. to be the charged, split fibers of McDonnell in order to provide increased cleaning ability of the material.
With regards to the material being secured to the handle, Webb et al. teaches a method comprising a microfiber (Col 3, Lines 17-18) swab the first microfiber head comprises a piece of microfiber cloth sealed to a shaped structure attached to the first end of the handle such that the piece of microfiber cloth is shaped to a certain shape based on a shape of the shaped structure as it is folded over a flat handle portion (Col 3, Lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microfiber of Mangold et al. to be secured to the handle by sealing, as taught by Webb et al. in order to provide better securing to the elements of the device.
Lastly, with regards to the use of the swab, Morales teaches a method of applying a swab to the user’s outer ear (see Figure 1) and inner ear (Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of using the swab of Mangold et al. to include the step of cleaning the inner and outer ear, as taught by Morales, as a matter of user preference on personal hygiene. With regards to the step of a barber cleaning up loose hairs resulting from a haircut, it would have been obvious to one of ordinary skill in the art at the time the 
Regarding claim 3, Mangold et al. teaches the method of applying the micro fiber swab to one of the person's ears comprises applying the first micro fiber head to one of the person's ears but does not expressly teach applying the second micro fiber head to the other of the person's ears. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the method of using a double sided swab of modified Mangold et al. to use one swab in each ear, as such is old and well-known method for being sanitary with a swab.

Claims 7-8 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold et al. in view of McDonnell, Webb et al. and Morales as applied to claims 1 and 3 above, in further view of Shabo (US Pat #4,913,682).
Regarding claims 7 and 26, Mangold et al. teaches the handle and the polyester microfiber, but does not teach the handle width is greater than or equal to the head width.
However, Shabo teaches a swab to have a handle (Figure 2 at 12) that has a greater width than its head portion (Figure 2 at 16) (see figure2). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the method of providing the handle of Mangold et al. to have the handle be wider than its head, as taught by Shabo in order to allow the handle to be easier to grip.
Regarding claims 8 and 27-28, Mangold et al. teaches the micro fiber swab to have cloth wrapped over a first end of the handle, and wherein the first microfiber head comprises a flat, bendable piece of microfiber cloth with rounded edges, but does not teach it has a length of 2-3 inches (5.08 - 7.62cm) a width of .25 - .5 inches (.64 -1,27cm). However, it would have been obvious to one of ordinary .

Claims 11-14, 16, 19-20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold et al. in view of McDonnell, Webb et al., Morales and Mitchell Jr. (US Pat # 6,012,463).
In regards to claims 11-12, 14, 16, 19-20 and 33, Mangold et al. teaches a kit to include a swab to remove material (Paragraph 0001); the swab containing a handle (22) and opposing swab heads (24) containing microfiber (Paragraphs 0011-0012, where the swab is wider than the handle from which it is attached) secured to opposing sides of the handle; where the microfibers comprise a structure defining a plurality of fiber spaces to hold debris within the spaces (Paragraphs 0011-0012) which are formed during the manufacturing and comprise polyester (Paragraph 0014).
Mangold et al. does not expressly teach the kit is for barbers and includes instructions for a barber or stylist to, after cutting a person’s hair, apply the swab to one of the person’s ears to remove the loose hair trimmings resulting from cutting the person’s hair; where the swab is a positively-charged microfiber; a first microfiber head comprising a solvent-free, positively-charged electrostatic microfiber cloth that is split during a manufacturing process to produce electrostatically charged multi-stranded fibers that are positively charged and attract the loose hair trimmings that are electrostatically charged into the fiber spaces, wherein the microfiber head comprises a piece of microfiber cloth sealed to a shaped structure attached to the first end of the handle such that the piece of microfiber cloth is shaped to a certain shape based on a shape of the shaped structure.
However, McDonnell teaches a microfiber material used for removing debris, where the microfiber is split during a manufacturing process (Paragraph 0020) to provide a positive charge to attract and trap debris within the microfibers (Paragraph 0021 where such teaches that such provides for use without solvents). Therefore it would have been obvious to one of ordinary skill in the art at the 
With regards to the material being secured to the handle, Webb et al. teaches a method comprising a microfiber (Col 3, Lines 17-18) swab the first microfiber head comprises a piece of microfiber cloth sealed to a shaped structure attached to the first end of the handle such that the piece of microfiber cloth is shaped to a certain shape based on a shape of the shaped structure as it is folded over a flat handle portion (Col 3, Lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microfiber of Mangold et al. to be secured to the handle by sealing, as taught by Webb et al. in order to provide better securing to the elements of the device.
With regards to the use of the swab, Morales teaches a method of applying a swab to the user’s outer ear (see Figure 1) and inner ear (Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of using the swab of Mangold et al. to include the step of cleaning the inner and outer ear, as taught by Morales, as a matter of user preference on personal hygiene. With regards to the step of a barber cleaning up loose hairs resulting from a haircut, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of using the swab of Mangold et al. to be done by a barber to clean loose hair resulting from a haircut, as barbers are well-known to clean up loose hairs from haircuts.
With regards to the instructions of use of the swab being used in a kit, Mitchell Jr. teaches a shaving kit to include instructions for use (Figure 8at 64). It would therefore have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the method of providing the swab of Mangold et al. to include the instructions for use of the device, as taught by Mitchell Jr in order to allow the user to use the device as intended. 
Regarding claim 13, Mangold et al. teaches the method of applying the micro fiber swab to one of the person's ears comprises applying the first micro fiber head to one of the person's ears but does not expressly teach applying the second micro fiber head to the other of the person's ears. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the method of using a double sided swab of modified Mangold et al. to use one swab in each ear, as such is a well-known method for being sanitary with a swab.

Claims 17-18 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold et al. in view of McDonnell, Webb et al., Morales and Mitchell Jr. as applied to claims 11 and 13 above, in further view of Shabo.
Regarding claims 17 and 29-30, Mangold et al. teaches the handle and the polyester microfiber bent around the handle to form rounded edges, but does not teach the handle width is greater than or equal to the head width.
However, Shabo teaches a swab to have a handle (Figure 2 at 12) that has a greater width than its head portion (Figure 2 at 16) (see figure2). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the method of providing the handle of Mangold et al. to have the handle be wider than its head, as taught by Shabo in order to allow the handle to be easier to grip.
Regarding claims 18 and 31-32, Mangold et al. teaches the micro fiber swab to have cloth wrapped over a first end of the handle, and wherein the first microfiber head comprises a flat, bendable piece of microfiber cloth with rounded edges, but does not teach it has a length of 2-3 inches (5.08 - 7.62cm) a width of .25 - .5 inches (.64 -1,27cm). However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the swab of modified Mangold et al. to be 2-3 inches in length and 0.25-0.5 inches wide, as such is a matter of user design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772